DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 9/20/2022 is acknowledged.  The traversal is on the ground(s) that claims 2-3 being classified in Sub-species A, rather claims 2-3 are drawn into fig. 4 and should be included in Species 1. This is found persuasive.  Thus, the elected Species 1, sub-species C would include claims 1-3, 7-11.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/20/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al U.S 2016/0143653.
Claim 1:  Vale et al disclose  an endovascular medical system as best seen in figures 26a-d for use with a clot 901 located in a target vessel, the system comprising: a guidewire 904 formed by a core wire, the guidewire extending in a longitudinal direction from a proximal end (see paragraph 136).  Vale et al, figures 26a-d is silent regarding  an opposite atraumatic clot-circumventing configured distal end; and a lateral direction of the atraumatic clot-circumventing configured distal end of the guidewire being defined transverse to the longitudinal direction of the guidewire; wherein the atraumatic clot-circumventing configured distal end is designed to prevent injury to an inner wall of the target vessel and prohibit insertion of any portion of the guidewire into a perforator vessel.  However, Vale et al in another embodiment, figure 31, do teach an opposite atraumatic clot-circumventing (the area 1035 plus area 1032, are equate as an atraumatic clot device, see paragraph144) configured distal end; and a lateral direction of the atraumatic clot-circumventing configured distal end of the guidewire being defined transverse to the longitudinal direction of the guidewire; wherein the atraumatic clot-circumventing configured distal end is designed to prevent injury to an inner wall of the target vessel and prohibit insertion of any portion of the guidewire into a perforator vessel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Valve et al figures 26a-d with an opposite atraumatic clot-circumventing as taught by Vale et al in other embodiment (fig. 31) in order to  provide an improved performance for the dislodgement of fibrin rich sticky clots while the tubular section  provides good clot retention during retraction to the guide catheter or sheath.
Claims 2-3:  Vale et al disclose  wherein the atraumatic clot- circumventing (in combination of 1035 and 1032, fig. 31) configured distal end of the guidewire satisfies the following conditions:(i) the atraumatic clot-circumventing configured distal end of the guidewire is conformable in the lateral direction complementary to a contour of the inner wall of the target vessel when passed between the inner wall of the target vessel and the clot; and (ii) when in a compressed state subject to application of an external mechanical force, a widest width in the lateral direction of the atraumatic clot- circumventing configured distal end of the guidewire is reduceable., further comprising: a microcatheter 902, fig 26a) having a lumen defined longitudinally therethrough from its proximal end to its opposite distal end, the lumen having an inner diameter; wherein the guidewire is receivable through the lumen of the microcatheter; and while in a non-compressed state not subject to application of an external mechanical force, the atraumatic clot-circumventing distal end of the guidewire having the widest width in the lateral direction greater than twice the inner diameter of the lumen (see paragraphs 136, 144).
Claims 7-9:  Vale et al disclose  wherein the atraumatic clot- circumventing configured distal end of the guidewire is the core wire pre-formed or pre-shaped into a geometric shape. (see paragraph 144), wherein the geometric shape of the pre-formed or pre-shaped core wire is a closed loop., wherein the closed loop forms a lemon-shape (see fig. 32, paragraph 145).
Claims 10-11:  Vale et al disclose  wherein the geometric shape of the atraumatic clot-circumventing configured distal end while in a non-compressed state not subject to application of an external mechanical force is an open loop forming a curved section greater than 180° having a free terminating end; and while in the non-compressed state not subject to the external mechanical force, the atraumatic clot-circumventing configured distal end is in a prolapsed configuration., wherein the guidewire 904 and the atraumatic clot-circumventing (1035/1032) configured distal end are separate components assembled together (see paragraphs 136, 144).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/           Primary Examiner, Art Unit 3771